         Case 3:19-cv-00480-HTW-LRA Document 38 Filed 08/28/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 DAVID DONELL JACKSON                                                               PLAINTIFF

 vs.                                           CIVIL ACTION No.: 3:19-CV-480-HTW-LRA

 CLERK OF JUSTICE COURT and
 THE BOARD OF SUPERVISORS                                                        DEFENDANTS

                ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter comes on pursuant to the Report and Recommendation of United States

Magistrate Judge Linda A. Anderson [Docket no. 37], and the lack of written objection to the

proposed findings and recommendation by either party. Based upon the evidence therein

contained, this court, having given full consideration to the lack aforesaid of objection, finds the

same well taken. Therefore, the Report and Recommendation of United States Magistrate Judge

Linda A. Anderson [Docket no. 37] is hereby adopted as the order of this court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation of United States

Magistrate Judge Linda A. Anderson [Docket no. 37] is hereby ADOPTED as the order of this

court.

         IT IS FURTHER ORDERED that the complaint in this lawsuit is hereby DISMISSED

WITH PREJUDICE and the parties are to bear their own costs.

         SO ORDERED AND ADJUDGED this the 28th day of August, 2020.

                                      s/ HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 1
